DETAILED ACTION
This Office action is in response to the application and preliminary amendment filed on 08 January 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 4 of claim 4, “the inductor module” lacks proper antecedent basis in the claims. It is not clear if claim 4 was meant to depend from claim 3, where this term is properly introduced, or if claim 4 should instead have separately introduced the term. For examination purposes, “the inductor module” in claim 4 will be read as “an inductor module”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sastry et al. (US 2015/0171741; “Sastry”).
In re claim 1, Sastry discloses a line commutated converter, LCC, for a high- voltage direct current power converter (Figs. 7-14), the LCC comprising at least one LCC bridge circuit (42, 44) for connection to at least one terminal of a DC system (“DC SIDE”), each bridge circuit comprising at least two arms, each arm associated with a phase (A, B, C) of an AC system (“AC SIDE”), each arm comprising: one or more upper thyristor valves (e.g. 30, 54) and one or more lower thyristor valves (e.g. 30, 54) connected in series; a branch extending from between the upper and lower thyristor valves (as shown); a parallel capacitor module (60) comprising at least one parallel capacitor being connected in parallel between at least one pair of branches comprising a first branch and a second branch (as shown) wherein during commutation of a flow of current in the first branch to a flow of current in the second branch, the at least one parallel capacitor is configured to discharge current into the second branch in the same direction as the flow of current in the second branch ([0050]).
In re claim 14, Sastry discloses a method of operating a line commutated converter as described in claim 1, the method comprising the step of; discharging current from the at least one parallel capacitors and thereby providing a first additional commutation current (see above; see [0050]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry in view of Gupta et al. (US 2015/0256093; “Gupta”).
In re claims 2-5, 15, and 16, Sastry discloses the parallel capacitor module (60 as explained above). Sastry does not disclose an integrated controllable capacitor LC circuit module comprising the first controllably insertable capacitor module, the inductor module, and the parallel capacitor module; wherein the first controllably insertable capacitor module is operable to insert at least one first insertable-series capacitor in series with each branch; and at least one second controllably insertable capacitor module wherein the second controllably insertable capacitor module is operable to insert at least one second insertable-series capacitor in series with each branch. Whereas Gupta discloses an LCC for and HVDC system (see Figs. 4, 5, 8-12) comprising an integrated controllable capacitor LC circuit module (e.g., 456) comprising the first controllably insertable capacitor module (466), the inductor module (unlabeled inductors); and at least one second controllably insertable capacitor module (see Gupta, 456, 466) wherein the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LCC of Sastry by incorporating an integrated controllable capacitor LC circuit module comprising the first controllably insertable capacitor module, the inductor module, and the parallel capacitor module; wherein the first controllably insertable capacitor module is operable to insert at least one first insertable-series capacitor in series with each branch; and at least one second controllably insertable capacitor module wherein the second controllably insertable capacitor module is operable to insert at least one second insertable-series capacitor in series with each branch in order to cost-effectively provide for harmonic and reactive current compensation, reduction in AC filter size, and other benefits including increased efficiency as shown and taught by Gupta.
In re claims 6 and 18, the above combination of Sastry and Gupta would necessarily further include a fixed capacitor module comprising at least one fixed-series capacitor in series with each branch and configured for generating reactive power (see Sastry, series capacitors C in e.g. Fig. 8B; see Gupta, 450).
In re claim 7, the above combination of Sastry and Gupta would necessarily further include wherein the bridge circuit is connected to the AC system via at least one transformer; 
In re claims 8 and 17, the above combination of Sastry and Gupta would necessarily further include wherein the capacitances of the parallel capacitor module are selected so that a first electrical path through the parallel capacitor module has a lower impedance at harmonic frequencies than a second electrical path through the transformer to the AC system in order to restrict the transmission of harmonic frequencies to the AC system (see Sastry, [0027], [0029], [0032], [0033]; see Gupta [0027]).
In re claim 9, the above combination of Sastry and Gupta would necessarily further include wherein the fixed capacitor module is in series between the at least one transformer and the at least one terminal of the AC system (see Sastry, Fig. 8B).
In re claim 10, the above combination of Sastry and Gupta would necessarily further include wherein the AC system comprises three phases, and the parallel capacitor module comprises three parallel capacitors (see Sastry, Figs. 7-14 as explained above; See Gupta, Figs. 4 and 8-12 as explained above), wherein; a first parallel capacitor is connected between a first branch and a second branch; a second parallel capacitor is connected between the second branch and a third branch; a third parallel capacitor is connected between the first branch and the third branch (see Sastry, Figs. 7-14 as explained above; See Gupta, Figs. 4 and 8-12 as explained above).
In re claim 11, the above combination of Sastry and Gupta would necessarily further include two LCC bridge circuits connected in series, each LCC bridge circuit being a six-pulse bridge circuit having three phases (see Sastry, Figs. 7-14 as explained above; See Gupta, Figs. 4 and 8-12 as explained above).
In re claim 12, the above combination of Sastry and Gupta would necessarily further include wherein the branches make up a first set of branches, and further comprising a second set of branches having the same number of branches as the first set of branches, and wherein; each branch of the second set of branches is connected in parallel with a corresponding branch in the first set of branches; and all parallel capacitors are connected between branches that are within the same set (see Sastry, Figs. 7-14 as explained above; See Gupta, Figs. 4 and 8-12 as explained above).
In re claim 13, the above combination of Sastry and Gupta would necessarily further include wherein the bridge circuit is connected to the AC system via at least one transformer; and each branch extends beyond the at least one transformer to a connection to at least one terminal of the AC system (see Sastry, 50A-D; see Gupta, 318); and wherein each set of branches is connected to the AC system via one transformer (see Sastry, Figs. 6, 7, 8A, 14).
In re claims 19 and 20, Sastry further discloses during an AC fault, one or more of: (i) increasing the actual commutation voltage with increased AC fault current; (ii) increasing the average DC voltage; and (iii) increasing the active power transfer; wherein the the one or more of steps (i), (ii) and (iii) arte are performed during an unbalanced AC fault (see Sastry, [0035], [0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as disclosing similar LCC arrangements for HVDC systems with controllably insertable capacitor modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRED E FINCH III/Primary Examiner, Art Unit 2838